91 S.W.3d 142 (2002)
In re the Marriage of Barry Martin EVANS, Appellant,
v.
Ann Marie EVANS, Respondent.
No. ED 81133.
Missouri Court of Appeals, Eastern District, Division Three.
November 26, 2002.
Rebecca C. Steward, Sikeston, MO, for appellant.
Michael C. Todt, Dean R. Brown, St. Charles, MO, for respondent.
Before MARY R. RUSSELL, P.J., CLIFFORD H. AHRENS, and LAWRENCE G. CRAHAN, JJ.


*143 ORDER

PER CURIAM.
Barry Evans ("father") appeals from the judgment of the Circuit Court of St. Charles County denying his motion to amend, modify, and/or set aside a consent judgment that he entered into with Ann Marie Evans ("mother") on December 19, 2001.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).